El Juez Asociado Señob De Jesús
emitió la opinión del tribunal.
Manuel C. Holán radicó una solicitud de injunction en la Corte de Distrito de San Juan contra la Comisión Hípica Insular, en la que sustancialmente alegó:
Que es dueño de una cuadra de caballos de carreras, entre los cuales se bailan los ejemplares Joan Crawford, Mae West y Myrna Loy, inscritos todos en la Comisión Hípica Insular. Que el 25 de enero de 1937 adquirió los tres ejemplares antes mencionados por compra a un potrero de Culebra debida-mente registrado en la Comisión Hípica Insular, pertene-ciente a la Sucesión Nieves & Castrillón. Que cuando el peticionario adquirió diclios tres ejemplares, ya estaban éstos inscritos en los libros de la Comisión Hípica Insular como caballos del país y habían sido inspeccionados, aprobados y marcados como tales por los oficiales de dicha Comisión. Que el valor de dichos caballos excede de $5,000, y que tres meses después de haberlos adquirido fué notificado por la deman-dada con copia de una resolución por ella dictada, a virtud de la cual se le prohibió inscribirlos para tomar parte em las carreras que se celebraren en los hipódromos de Puerto Eico, prohibiéndole además la venta, cesión o traspaso de dichos equinos, hasta tanto se substanciase una investigación que, según la demandada, hacía algún tiempo venía practi-cando, a fin de determinar el origen de los referidos caba-llos. Que se le notificó además, el 16 de mayo de 1938, otra resolución de la demandada por la cual se suspendió el pago al peticionario de la suma de $480, correspondiente al primer *590premio ganado por el ejemplar Joan Crawford en la carrera efectuada el 17 de julio de 1937, es decir, aproximadamente un año antes de dictarse la referida resolución. Que el 24 de mayo de 1938 el peticionario recibió copia de una “Orden para Mostrar Causa”, expedida por la demandada, citán-dole para comparecer ante ella el 9 de junio siguiente para mostrar causas por las cuales no deberían cancelarse en el “Registro de Potros” y “Registro de Caballos de Carre-ras” las inscripciones de las tres potrancas tantas veces alu-didas, expresando como fundamento de dicha orden que aquéllas no habían nacido en Puerto Rico, según había cer-tificado anteriormente la propia demandada, y que los infor-mes, declaraciones y documentos presentados a la demandada por el anterior dueño de los tres ejemplares en relación con la procedencia de los mismos eran falsos y fraudulentos. Que celebrada la vista el 9 de junio de 1938, la demandada dictó resolución con fecha 30 de noviembre siguiente, por la cual ordenó la cancelación definitiva de dichas potrancas en el Stud-Booh, así como su cancelación en el “Registro de Caballos de Carreras”, fundándose en que el anterior dueño de ellas había obtenido su inscripción fraudulentamente. Que la citada resolución de 30 de noviembre último es nula, arbi-traria, confiscatoria e irrazonable, y que privó al peticionario de sus derechos de propiedad sobre dichos animales sin el debido proceso de ley, por las siguientes razones:
“(a) Porque la querellada no tenía jurisdicción ni facultad ni poder alguno para dictar dicha orden o resolución, toda vez que no tuvo ante sí ninguna evidencia competente para probar las alegacio-nes de fraude por ella establecidas.
■ “ (b) Porque no obstante disponer la ley que la inscripción de un caballo en el Stud-Booh es permanente y sólo podrá ser eliminada por la querellada por justa causa y previa audiencia de las partes interesadas concediéndose a éstas oportunidad de defenderse, en el presente caso ni existió causa de ninguna especie ni se celebró la audiencia requerida por-la ley, habiendo la querellada negado reite-radamente al peticionario la oportunidad de defenderse, a pesar de haberla éste solicitado en repetidas ocasiones.
*591“(c) Porque dicha resolución se funda exclusivamente en las de-claraciones de supuestos testigos llamados Federico Santiago, William W. Yaughan, Arthur Cromwell, James H. Anderson, James Kaney, Harry Wakoffi y otros, cuyos testigos no estuvieron presentes en nin-gún momento durante la celebración de la vista, ni prestaron decla-ración, ante la querellada, la cual negó al peticionario reiteradamente su derecho a ver, confrontarse con y repreguntar a dichos testigos, no obstante las solicitudes repetidas hechas a tal efecto por el peti-cionario. ’ ’
Alegó además el peticionario:
“Que él compró los ejemplares de carrera mencionados en esta petición al potrero de la .Sucesión Nieves & Castrillón como ejempla-res del país, confiando en los certificados expedidos por la propia querellada acreditando la procedencia de dichos ejemplares como del país, y a base de los archivos, registros y libros de la propia quere-llada en los cuales consta la inspección de dichos ejemplares que veri-ficaron los funcionarios y el veterinario oficial de la querellada, así como la marca estampada en el cuello de dichos ejemplares por el referido veterinario oficial designado por la querellada; y alega asi-mismo que escasamente tres meses después de haber comprado dichos ejemplares, la querellada prohibió su inscripción en las carreras que se celebrasen en los hipódromos de Puerto Rico, y prohibió su venta, cesión, traspaso o enajenación en forma o manera alguna, por lo que hace ya cerca de diez meses el peticionario se ha visto privado no solamente de inscribir dichos ejemplares en las carreras, y en esta forma de obtener los premios correspondientes, sino aún de poder dis-poner de su propiedad, y asimismo se ha visto obligado a sufragar los gastos de manutención, cuidado y vigilancia de estos ejemplares, sin poder usarlos en forma o manera alguna.
“Que ha satisfecho a la querellada todos los derechos exigidos por la ley para la reinspección de estas tres potrancas, así como para el registro de ellas a nombre del peticionario, sin que en ningún mo-mento antes de comprar dichas potrancas la querellada advirtiese al peticionario sobre la supuesta falsedad de los certificados de inscrip-ción expedidos por la propia querellada.
“Que por ministerio de la ley la expulsión de un caballo implica una prohibición de venderlo, cederlo, traspasarlo o enajenarlo en forma alguna a ninguna persona, sociedad o establo, y asimismo im-plica que los demás caballos, propiedad de la misma persona, así como todos aquellos otros caballos en que esté interesada tal persona, quedan afectados por la referida expulsión, por lo que, siendo el peti-*592cionario dueño de establo de caballos de carrera, denominado Don Stable, la orden o resolución antes referida afepta no sólo a las tres potrancas llamadas Mae West, Joan Crawford y Myrna Doy, sino asimismo a todos los demás caballos de carrera propiedad de dicho establo.
“Que de ser puesta en vigor la orden o resolución anteriormente referida, sus derechos de propiedad sobre las potrancas mencionadas, así como sobre todos los demás caballos pertenecientes al Don Stable, quedarán destruidos, toda vez que dichos caballos no tienen valor alguno excepto como caballos de carrera, quedando igualmente des-truidos los derechos de propiedad del peticionario sobre los demás caballos ele carrera que integran el Don Stable, causándosele así a este peticionario daños irreparables y daños y perjuicios cuya cuan-tía resulta sumamente difícil de precisar, ya que no pueden estimarse en ninguna forma los premios que, de participar dichos caballos en las carreras que se celebran en los hipódromos de Puerto Rico, pu-dieran corresponderles.
“Que carece de recurso alguno rápido, adecuado y eficaz en de-recho para impedir que la querellada ponga en vigor la orden o reso-lución anteriormente referida, no obstante ser ésta nula, eonfiscatoria e irrazonable, toda vez que no existe derecho de apelación contra la referida orden o resolución.”
Termina la solicitud de injunction con la siguiente súplica:
“Por tales razones el peticionario a esta Honorable Corte respe-tuosamente suplica se sirva dictar un auto permanente y definitivo de injunction prohibiendo a la querellada o a cualquiera de sus miem-bros el que por sí, o por medio de sus agentes, empleados, subalternos, o por medio de cualquier otra persona, ponga en vigor su resolución u orden fechada 30 de noviembre de 1938, mediante la cual se ordenó cancelar la inscripción en el Stud-Book de las potrancas Mae West, Coronela y La Gallega, y además cancelar definitivamente Ja inscrip-ción en el Registro de Caballos de Carreras de las mismas potrancas, las cuales figuran con los nombres de Mae West, Myrna Loy y Joan Crawford.
“Solicita asimismo el peticionario que en tanto se sustancia y resuelve definitivamente la solicitud de injunction permanente ante-riormente formulada, se sirva esta Hon. Corte ordenar la expedición de un auto de injunction preliminar conteniendo las mismas prohi-biciones relacionadas, mediante prestación por el peticionario de una fianza buena y suficiente, en la cuantía que señale esta Hon. Corte, *593para responder a la querellada de los daños y perjuicios que pudiere causarle la expedición de dicbo auto preliminar de injunction.
“Suplica además el peticionario que mientras se resuelva la soli-citud de injunction preliminar aquí formulada, expida esta Hon. Corte una orden de entredicho dirigida a la querellada y conteniendo las mismas prohibiciones aquí enumeradas, condicionada a la presta-ción de fianza buena y suficiente por el peticionario, en la cuantía que fije este Hon. Tribunal, para responder a la querellada de los daños y perjuicios que pudiere causarle la orden de entredicho re-ferida.
“Finalmente el peticionario solicita de esta Hon. Corte que al dictar sentencia en estos autos, condene a la querellada y a cada uno de sus miembros a pagar al peticionario las costas, gastos y desem-bolsos del presente litigio, más una suma razonable para honorarios de abogados.”
Con vista de la solicitud de injunction antes reseñada, la Corte de Distrito de San Juan, por su Juez interino, Hon. Tomás Torres Pérez, dictó, el 27 de diciembre último, una “Orden para Mostrar Causa y de Entredicho,” previa pres-tación de fianza por la-cantidad de $1,000, prohibiendo a la demandada y a cada uno de sus miembros (nombrándolos), que por sí o por medio de sus agentes, empleados, etc., pon-gan en vigor la referida resolución, y que una vez prestada y aprobada la referida fianza, se notifique dicha orden en forma legal a la demandada para su cumplimiento, apercibida de desacato si la desobedeciere. Dispuso además la corte que la demandada fuese notificada, con copia de la solicitud de injunction y de la orden de entredicho, para que si lo esti-maba conveniente compareciese ante el tribunal el 9 de enero último, a las 9:00 a.m., a exponer las razones que tuviere por las cuales no debía concederse el injunction preliminar solici-tado. Tres días después de dictada la orden de entredicho, Manuel C. Holán radicó una moción en la misma corte soli-citando que, previo los trámites legales, la Comisión y sus miembros fuesen castigados por desacato por haber desobe-decido la referida orden. Inmediatamente se dictó la orden interesada por Bolán, disponiendo que la Comisión Hípica Insular y sus miembros (se nombran) compareciesen ante *594la corte inferior el 5 de enero de 1939, a las nueve de la mañana, para que mostrasen causas, si algunas tuvieren, por las cuales no deberían ser castig’ados' por desacato.
En la fecha anteriormente indicada comparecieron los demandados y radicaron una “Contestación a la moción sobre citación por desacato”, y una “Moción para que se desestime la solicitud de injunction y se levante la orden de entredicho por falta de jurisdicción de la corte.”
Es innecesario, a los efectos de esta opinión, reseñar el contenido de dichas dos alegaciones, excepto en cuanto a aquella parte de la primeramente mencionada en que bajo el título de “Defensas especiales” alegaron los demandados que la corte inferior carecía de jurisdicción para dictar la orden •de entredicho, y en cuanto a aquella parte de la moción men-cionada en segundo término, en que se exponen las razones de la demandada para sostener tal falta de jurisdicción de la corte para dictar la referida orden de entredicho.
Celebrada la vista del incidente de desacato, el Juez, Hon. T. Torres Pérez, concedió a las partes un término para que sometiesen por alegatos la cuestión sobre desacato y a la vez dejó sin efecto el señalamiento previamente fijado para el 9 de enero para la vista del injunction preliminar, señalán-dolo para el 23 del mismo mes. No se celebró la vista del injunction preliminar el 23 de enero, ni tampoco se ha resuelto, según aparece' de los autos, el incidente de desacato, por lo que, a moción del demandante en el caso de injunction, se señaló por el Pión. Juez interino Sr. Daniel Pellón, la vista del injunction preliminar para el día 24 de febrero último. Se opuso al señalamiento la Comisión Hípica Insular, ale-gando que debía esperarse la resolución del incidente de desa-cato. El juez últimamente citado denegó la reconsideración de la orden señalando el injunction preliminar para la fecha indicada.
Fue con motivo de esta negativa que con fecha 17 de febrero último los aquí peticionarios radicaron en este tribunal la solicitud de auto inhibitorio, en la que después de *595referirse a las distintas mociones y órdenes anteriormente reseñadas, de las cnales acompañaron copia a la solicitud, marcándolas como exhibits, e insistiendo siempre en la falta de jurisdicción de la corte inferior para expedir el auto de injunction interesado por Rolan, terminan con la siguiente súplica:
“Por todas las razones anteriormente expuestas, los peticionarios a la Hon. Corte suplican se sirva dirigir un auto inhibitorio al Hon. Daniel Pellón, Jr., Juez Interino de la Corte de Distrito de San Juan, y a Manuel C. Rolan, peticionario en el caso civil núm. 30896, para que desistan y se abstengan de llevar procedimiento alguno a efecto y especialmente el celebrar la vista de injunction preliminar fijada para el día 24 de febrero de 1939; y que asimismo comparezcan ante esta Hon. Corte a exponer los motivos por los cuales no deban ser absolutamente impedidos de cualquier procedimiento ulterior en dicho caso civil núm. 30896, hasta tanto se dictare una nueva orden por esta Hon. Corte, y que esta Hon. Corte dicte asimismo un auto de certiorari para revisar la actuación de la Corte de Distrito de San Juan, en virtud de la cual se dictó la orden de entredicho de fecha 27 de diciembre de 1938, cuya copia se acompaña como exhibit B, y previo el trámite correspondiente dicte resolución definitiva 'anulando dicha orden.”
Con vista de la petición de auto inhibitorio y documentos anexos antes mencionados, este tribunal dictó resolución el 20 de febrero último por la que ordenó la expedición de un man-damiento en la forma ordinaria, dirigido al Hon. Daniel Pellón, Jr., Juez, y a Manuel C. Bolán, peticionario en la demanda de injtmction, para que se abstuvieran de llevar a efecto procedimiento alguno en dicho caso, y especialmente de celebrar la vista del in junction preliminar fijada para el día 24 de febrero, y que mostraran causas, el 6 de marzo siguiente, a las dos de la tarde, por las cuales no debería absoluta y definitivamente impedírseles actuar en tal forma.
Celebrada la vista ante este tribunal en la fecha señalada con asistencia e informe oral de ambas partes, se les concedió plazo para alegato, quedando el-casó finalmente sometido a nuestra consideración el 14 del mes pasado.
*596Es obvio que el solo hecho de estar pendiente de resolución un incidente de desacato por violación de una orden de entredicho no impide que continúen los procedimientos en el pleito de injunction. Por el contrario, si se resuelve primero la improcedencia del injunction preliminar, facilitaría la decisión en el incidente de desacato, pues en caso de resolverse que la orden decretando el injunction fué dictada sin jurisdicción como alegan los peticionarios, la orden de entredicho sería nula y, siendo nula, su desobediencia no constituiría desacato, pues nadie está obligado a obedecer una orden dictada sin jurisdicción.
En el caso Ex parte Le Hardy, 17 D.P.R. 1024, 1029, se dijo por este tribunal:
“Es cierto que una orden ilegal de una corte, por haberse dictado sin jurisdicción o extralimitándose en ella, no hay obligación de res-petarla y. su desobediencia no apareja castigo por desacato, según hemos resuelto ya en el caso de Laura Núñez v. el Juez de la Corte de Distrito de Mayagüez en procedimiento de certiorari resuelto el 20 de marzo de 1908, ya que para que se cometa desacato es necesario que se desobedezca voluntariamente una orden legal librada con ju-risdicción sobre la materia litigiosa y sobre las partes litigantes.”
Véanse además Asmnblea Municipal v. Corte de Distrito, 36 D.P.R. 702, Reyes Delgado v. Corte) 41 D.P.R. 902, y Pérez Guerra v. Matos, 48 D.P.R. 599.
En la alegación sexta de la solicitud de auto inhibitorio, los peticionarios exponen las razones en que se fundan para sostener que la corte inferior carece de jurisdicción para conocer de y resolver el injunction preliminar. A ese respecto alegan los peticionarios que'la resolución de la Comisión Hípica de 30 de noviembre de 1938 que motivó la demanda de injw%ction radicada por Manuel C. Rolán en la corte inferior, fué el resultado de una investigación llevada a cabo por dicha Comisión de acuerdo con el artículo 9 de la Ley Hípica, según fué enmendado por la Ley núm. 108 de 6 de mayo de 1938, y que por disposición expresa de dicho precepto es un acto administrativo de la Comisión contra el cual, según los *597peticionarios, no puede interponerse recurso alguno ante los tribunales, por no conceder la ley remedio alguno contra tales resoluciones.
El artículo 9 antes citado en que descansan los peticio-narios, según lia sido enmendado' por la Ley núm. 108 de 6 de mayo de 1938 (Leyes de ese año, pág. 239), dice así:
“Artículo 9. — Toda persona natural o jurídica que por cualquier medio intente obtener u obtenga una inscripción en cualquiera, de los registros de la Comisión Hípica Insular de un caballo importado haciéndolo aparecer como nacido en el país, será culpable de delito menos grave (misdemeanor) y castigado con una pena no menor de seis (6) meses de cárcel o quinientos dólares de multa, o ambas penas, a discreción del tribunal; Disponiéndose, que el período de tiempo para la formulación de la denuncia será el de tres (3) años a partir de la fecha en que la Comisión. Hípica Insular haya comenzado su investigación sobre el origen del caballo de que se trate.
“La Comisión Hípica Insular queda por la presente facultada para elinvnar de sus registros a cualquier caballo qite se hubiere inscrito en contravención a lo que se dispone en el presente artículo, así como también para cancelar la licencia si el que lo hubiera ins-crito tuviera una licencia de dueño de caballos, UNA vez haya subs-tanCiado nos ooeeespondientes procedimientos; Disponiéndose, que cuando a judcio de la Comisión Hípíc-a Insular hubiesen motivos para creer que un caballo importado hubiera sido inscrito en cualquiera de los registros de la comisión como nacido en el país, podrá suspen-derlo de tomar participación en las carreras que se celebren hasta tanto se hubiera dictado una resolución definitiva; Disponiéndose, además, que la Comisión Hípica Insular queda autorizada para no aprobar traspaso alguno en sits registros en relación con un caballo incurso en las disposiciones de este artículo mientras no se haya dic-tado una resolución definitiva en cuanto a su origen.”
Es verdad que el artículo 9 transcrito autoriza a la Comi-sión Hípica Insular para eliminar de sus registros a cual-quier caballo que se hubiere inscrito en contravención a sus disposiciones, y que también la autoriza para cancelar la licencia si el que lo hubiere inscrito tuviere una de dueño de caballos; pero no es menos cierto que de estas facultades sólo puede hacer uso la Comisión “una ves, haya substanciado los correspondientes procedimientos¿Y cuáles son “los *598correspondientes procedimientos”? La respuesta la encon-tramos en el artículo 7 de la propia ley, que preceptivamente dispone que para cancelar “cualquiera de las licencias expe-didas por la Comisión Hípica Insular, ésta concederá a la parte una previa audiencia y oportunidad de defenderse”, disponiendo además el artículo 28 del reglamento de la propia Comisión lo siguiente:
“La inscripción de un caballo en el síud-iook de la Comisión Hí-pica Insular se considerará permanente y sólo podrá ser eliminada por la Comisión Hípica Insular por justa causa y previa mocDiencia de las partes interesadas.”
No podemos convenir con los peticionarios en que resolu-ciones de la índole de la dictada con fecha 30 de noviembre último sean resoluciones administrativas. Una resolución de una Comisión, sea cual fuere la naturaleza de ésta, dictada a base del poder concedídole por la Asamblea Legislativa para decidir en relación con la propiedad o derechos de los ciuda-danos, después de oír a las partes interesadas, es una reso-lución cuasi judicial y no administrativa como pretenden los peticionarios. Véanse Baker v. Gooding County (1914) 25 Idaho 506,138 P. 342; Robinson y. Sup. of Sacramento (1860) 16 Cal. 208.
En el caso de City of Macon v. Anderson (1923) 155 Gra. 607, 117 S.E. 753 (auto de error, desestimado en (1925) 269 U.S. 592, 70 L. ed. 429), se resolvió que era procedente el auto inhibitorio para impedir que un consejo municipal conozca de ciertos cargos para la destitución de un miembro de su Junta de Comisionados de Acueducto, puesto que la función del consejo en tales procedimientos era judicial.
Véanse también Beavers v. Armistead (1923) 156 Gra. 833, 120 S.E. 526; Speed v. Detroit, 98 Mich. 360, 57 N.W. 406; Glover v. City Council of Columbus (1923) 132 Miss. 776, 96 So. 521, y O’Donnell v. Morrissey (1934) 151 Mise. 315, 272 N.Y. Supp. 451.
La procedencia del auto inhibitorio depende de que la corte inferior tenga jurisdicción para conocer del injunc*599tion solicitado por Rolan contra los peticionarios, y para determinar tal cuestión tenemos qne recurrir a la solicitud de injunction a base de la cual la corte inferior dictó la orden de entredicho y se proponía considerar la expedición del injunction preliminar. Si de la faz de las alegaciones de la solicitud de injunction aparece que la corte carece de juris-dicción para conocer del caso, claro es que el auto inhibitorio es procedente; pero si por el contrario de la faz de la solici-tud de injunction aparece que la corte inferior tiene jurisdic-ción, o que aún no teniéndola,*la resolución de la corte inferior concediendo el injunction preliminar es revisable mediante el recurso de apelación, en cualquiera de dichos dos casos pro-cede denegar el auto inhibitorio. Artículos 664 y 666 del Código de Enjuiciamiento Civil, edición 1933.
Conocemos las alegaciones de la solicitud de injunction por haberlas reseñado al principio de esta opinión. De ellas resulta que la resolución dictada por la Comisión el 30 de noviembre de 1938 tuvo por base exclusivamente las declara-ciones de ciertos testigos que no estuvieron presentes ante la Comisión, privando así al demandado Rolán del derecho a confrontarse con ellos y repreguntarlos, a pesar de sus insistentes requerimientos a ese efecto. Aceptando que estas alegaciones de la solicitud de injunction sean ciertas, pues como tales tenemos que considerarlas a los efectos de deter-minar la jurisdicción del tribunal inferior para conocer de dicho asunto, ¿cuándo y en qué momento cumplió la Comisión con el precepto terminante del artículo 7 de la Ley Hípica dispositivo de que “para cancelar cualquiera de las licen-cias expedidas por la Comisión Hípica Insular, ésta conce-derá a la parte un previa audiencia y oportunidad de defen-derse”? ¿Por qué motivo tenían que suspenderse en perjui-cio del demandante en el caso dinjunction los efectos del reglamento de la propia Comisión Hípica, dispositivo de que la inscripción de un caballo en el shid-booh “sólo podrá ser eliminada por la Comisión Hípica Insular por justa causa y previa audiencia de las parles interesadas”? El mismo ar-*600tículo 9 que invoca la Comisión, al facultarla para eliminar de sus registros cualquier caballo ilegalmente inscrito y para cancelar la licencia de su dueño, si la tuviere, dispone que dicta Comisión podrá hacerlo “una vez haya substanciado los correspondientes procedimientos.” ¿Puede concebirse dentro de un gobierno de leyes como el nuestro un procedi-miento tan arbitrario, especialmente cuando el poder legisla-tivo, al delegar tales facultades a la Comisión lo tace bajo la condición de que deberá oír a la parte perjudicada y darle oportunidad de defensa? ¿Qué oportunidad de defensa tuvo el interesado, si ni siquiera se le permitió confrontarse y repreguntar a los testigos contrarios?
Se dice por los peticionarios que las licencias o prerrogativas de que ña sido privado Eolán no constituyen derechos adquiridos, sino meros privilegios de que puede ser privado en cualquier momento. Admitimos que la Asamblea Legislativa, de quien emanan tales privilegios o licencias, tiene el poder de cancelarlas en cualquier momento sin necesidad de conceder audiencia alguna al interesado; pero cuando ese poder legislativo es delegado a un funcionario, junta o comisión administrativa, para que la delegación sea constitucional es preciso que el legislador declare las normas y establezca los principios legales por los cuales habrá de regirse el delegado al hacer uso de la facultad que se le confía, quedando así limitadas sus funciones a determinar si los hechos investigados justifican la aplicación de las normas o principios legales declarados por el legislador. Mutual Film Gorp. v. Ohio Industrial Gomm., 236 U.S. 230, 239, 59 L. ed. 552; Thompson v. Smith, 71 A.L.E. 604,154 S.E. 579. Hemos visto que nuestra Asamblea Legislativa, al obligar a la Comisión Hípica Insular, a través de la Ley Hípica, las facultades que ahora invoca, le impuso la norma de no cancelar tales licencias o privilegios sin conceder previamente al interesado una audiencia y oportunidad de defenderse. Artículos 7 y 9 de la Ley Hípica. De manera, pues, que para el ejercicio legítimo de las facultades así delegádasle, la Comí-*601sión Hípica Insular tiene que ajustarse a las condiciones que le impone la ley. Si, olvidándolas, actúa en exceso de sus facultades, opresiva o arbitrariamente, causando daños irre-parables, aunque la ley guarde silencio sobre el remedio ade-cuado, el auto de injunction es el procedente para mantenerla dentro de los linderos de su autoridad. 'Purnell v. Maysville Water Go., 23 A.L.E. 223, 234 S.W. 967. Véase también la monografía en 112 A.L.E. 965, y casos citados.
En el caso de Arana v. Comisión Hípica, 35 D.P.E. 745, 753, interpretando preceptos similares de una ley anterior, este tribunal, por voz de su Juez Asociado Sr. Hutcbison, dijo:
“No hallamos nada en estos artículos que sostenga la conclusión que de ellos se desea inferir. Pero aún si se pudiera dar la inter-pretación sugerida por la apelante, la Comisión no tiene poder para derogar el artículo 12 ó cualquier otra disposición específica de la ley que la creó. El expulsar un caballo o tachar su nombre del siud-book equivale en ese sentido a revocarle la licencia al dueño. Si a un dueño, s'n notificársele ni dársele oportunidad de ser oído, puede privársele del derecho de correr sirs caballos, el estatuto que requiere tal notificación y vista como un requisito indispensable antes de re-vocarse una licencia no tendría efecto alguno.”
Y recientemente, en el caso de Hernández v. Comisión Hípica, 50 D.P.E. 100, 102, este tribunal, por voz del Juez Asociado Sr. Wolf, interpretando preceptos sustancialmente iguales a los de la vigente Ley Hípica, se expresó en los siguientes términos:
“La ley que regía el hipismo en Puerto Rico en la época en que ocurrió este caso, lo era la núm. 11 de 1932 (pág. 195), que autori-zaba a la Comisión Hípica Insular a formular ciertas reglas y a de-legar poder para actuar a un jurado designado por la Comisión para la supervisión directa de las carreras. Al amparo de la facultad eoncedídale por esta Ley, la Comisión Hípica formuló la regla 96 para los jurados, el inciso (h) de la cual lee así:
“ ‘ (h) Antes de imponer castigo alguno, deberá practicar, hasta dónele sea posible, una investigación de los hechos denunciados, to-mando todas las declaraciones bajo juramento y dando la oportu-nidad al querellado de ser oído en su defensa. ’
*602“ Convenimos en que no fue la intención de los redactores de dicho inciso que se observaran todas las solemnidades de un juicio. El jurado de un hipódromo no está en condiciones de celebrar un juicio completo. Estamos muy convencidos de que se exigían mu-chas menos formalidades. Creemos que bastaría que los testigos y el acusado fuesen citados, juramentados y examinados de manera informal y que se le diera al jockey la oportunidad de llamar a otros testigos, quizá a algunos de los otros jockeys que temaron parte en la carrera. Sea esto como fuere, al demandante apelado no se le dió oportunidad de defenderse. Lo que le sucedió a Hernández fue algo más parecido a lo que ocurre a la terminación de ciertos juicios criminales, cuando la carie le pregunta al acusado si tiene alguna razón que alegar para que no se dicte sentencia. 8i procede un injunction por dejar de cumplir con las disposiciones de la regla 96 supra, éste es un caso que claramente cae hajo la misma.” (Bastar-dillas nuestras.)
 Sobre la suficiencia de la audiencia y oportunidad de defensa, conviene, por ser de perfecta aplicación a la cuestión que ahora nos ocupa, referirnos al caso de hit. Com. Comm. v. Louisville é Nashville R.R.., 227 U.S. 88 (57 L. Ed. 431). En dicho caso New Orleans Board of Trade instó tres procedimientos separadamente contra Louisville & Nashville R.B., interesando de la Comisión de Comercio que dejase sin efecto por injusta, irrazonable y discriminatoria cierta tarifa de precios. Contestó la compañía ferrocarrilera. Se celebró una audiencia, se ajustaron las tarifas por estipulación de las partes, y en 31 de diciembre de 1909 la Comisión, por una simple orden en la que declaró que las tarifas eran irrazonables, dispuso que se restableciesen las anteriores y que se hiciese la correspondiente reducción en las mismas. La compañía ferrocarrilera radicó entonces, en 26 de enero de 1910, una demanda en equidad en la Corte de Circuito de los Estados Unidos para el Distrito Occidental de Kentucky, solicitando que se impidiese a la Comisión poner en vigor dicha orden, calificada por la demandante de arbitraria, opresiva y confiscatoria, y de que privaba a la compañía de su propiedad y derecho a hacer tarifas, sin el debido procedimiento de ley. La Corte de Circuito denegó el injunction preliminar. *603Más tarde el caso fue trasladado a la Corte de Comercio (Gommercé Court), habiéndose becbo parte a los Estados Unidos. En dicbo tribunal, además de la evidencia que tuvo ante sí la Corte de Circuito, la compañía presentó toda la que se babía introducido ante la Comisión, a fin de probar que la evidencia no demostraba en manera alguna que las tarifas impugnadas fueran irrazonables. En una extensa opinión de la Corte de Comercio (un juez disintió) se sos-tuvo que la orden de la Comisión era nula porque material-mente no existía evidencia para sostenerla. En la apelación que se interpuso para ante el Tribunal Supremo de los Esta-dos Unidos, insistió el Gobierno en que de acuerdo con los preceptos de la Ley Hepburn de 1906, las tarifas pueden ser canceladas “si después de una audiencia la Comisión es de opinión que son irrasonables.” Se insistió en que la orden basada en tal opinión era concluyente (a pesar de lo resuelto en contrario en el caso de Com. Comm. v. Dmon Pac. B.B., 222 U.S. 541, 547 (56 L. EcL 308), y que no podía ser anu-lada aunque la conclusión no estuviese sostenida por la prueba.
Resolviendo la cuestión, dijo.el Tribunal Supremo:
“Pero el estatuto concedió el derecho a una amplia audiencia {full hearing) y esto confería el privilegio de introducir testimonio a la vez que imponía el deber de decidir de acuerdo con los hechos probados. Una conclusión que no está sostenida por la evidencia es arbitraria y completamente desprovista de fundamento. Si la con-tención del Gobierno fuese correcta, .la Comisión podría hacer caso omiso de todas las reglas de evidencia y caprichosamente formular conclusiones {malte findings) por fíat administrativo. Tal autori-dad, no obstante lo beneficiosamente que pudiera ejercitarse en un caso determinado, podría ser perjudicialmente ejercitada en otro; es inconsistente con la justicia racional y cae dentro del anatema cons-titucional contra todo ejercicio arbitrario de poder.
“En los relativamente pocos casos en que tales cuestiones se han suscitado, se ha reconocido claramente que las órdenes administrati-vas de carácter judicial son nulas si no se ha concedido una audiencia o si la que se hubiere concedido ha sido injusta, o si la conclusión fuere contraria a la evidencia no controvertida. (Citas.)”
*604Finalmente el Tribunal Supremo revocó la sentencia de la Corte de Comercio, no porque la Comisión tuviera los arbi-trarios poderes que alegaba tener, sino porque al considerar el caso en su fondo' llegó a la conclusión de que la Comisión, al restablecer las anteriores tarifas, no babía actuado arbi-trariamente, sino basada en evidencia sustancial, aunque contradictoria, y siendo ello así debía prevalecer la conclu-sión de hecho a que llegó la Comisión al dirimir el conflicto de la evidencia, puesto que los tribunales no deben sustituir su criterio por el de aquellas comisiones a quienes les está confiada la facultad de establecer tarifas, siempre que sus decisiones estén sostenidas por evidencia sustancial.
No bay duda, pues, de que las alegaciones de la demanda de injunction presentada en la corte inferior aducen becbos constitutivos de causa de acción y que la corte de distrito tiene jurisdicción para conocer del asunto. Siendo ello así, no procede el auto inhibitorio solicitado por los peticionarios, pues además de existir jurisdicción en la corte inferior, el injunction preliminar que ésta hubiera podido dictar, en el supuesto de que no existiera tal jurisdicción, sería apelable, siendo entonces de aplicación el artículo 666 del Código de Enjuiciamiento Civil (ed. 1933) dispositivo de que no podrá ^expedirse ningún auto inhibitorio para impedir cualquier resolución de tribunales inferiores que fuere revisable por medio de apelación.

Por lo expuesto, procede anular el auto expedido para que continúen los procedimientos en la corte inferior.

EN MOCION DE RECONSIDERACION1
Mayo 10, 1939.
En este caso la demandante presentó una extensa moción en que solicita reconsideremos nuestra sentencia del 12 del mes pasado, por la cual denegamos la expedición definitiva del auto inhibitorio por ella solicitado. La opinión que sirve de base a nuestra sentencia está fundada principalmente en *605que de acuerdo con las alegaciones de la petición de injunction que motivó la solicitud de auto inhibitorio, la Comisión Hípica Insular actuó arbitrariamente y sin conceder una opor-tunidad de defensa al perjudicado, Manuel C. Rolán, al dictar su resolución de 30 de noviembre de 1938. Hemos estudiado la moción de la demandante y lejos de inclinarnos a rectificar, nos reafirmamos en la posición que asumimos en la sentencia cuya reconsideración se solicita.
Tratando la demandante de distinguir el caso de Interstate Commerce Commission v, .Louisville '& Nashville B. B. Co., 227 U.S. 88, que citamos en extenso en nuestra opinión, transcribe algunos párrafos del caso de Steamboat Canal Co. v. Garson, 185 Pac. 801, 804, 805, resuelto por la Corte Su-prema de Nevada. De los párrafos transcritos por la propia demandante, claramente resulta que el citado caso de Nevada sostiene decisivamente nuestra opinión. Después de hacer un ligero resumen del caso de Louisville & Nashville B. B. Co., supra, se dice en un párrafo de la opinión del caso de Nevada que transcribe la demandante:
“En el presente caso la orden de la Comisión no está desprovista de evidencia que la sostenga, ni basó la Comisión su orden en evi-dencia extraña (extraneous evidence), como se pretendía en Interstate Commerce Commission v. Louisville ds Nashville B. R. Co., supra, que podían hacer las juntas administrativas. Como hemos dicho antes, se celebró una amplia audiencia, en la cual todas las partes estuvieron representadas, se enteraron de toda la evidencia sometida y se les dió toda oportunidad razonable de presentar testigos, de re-preguntarlos, de investigar (test), explicar o refutar cualquier evi-dencia sometida a la consideración de la Comisión.” (Moción de re-consideración de la demandante, pág. 32.) Bastardillas nuestras.
No es esa clase de audiencia la que se celebró en el caso de autos. No tuvo el perjudicado Rolán la oportunidad de repreguntar los testigos en su contra, que ni siquiera estu-vieron presentes en la llamada audiencia, sino que declararon por affidavits ex parte. Si de la petición de injunction hubiera aparecido que la Comisión Hípica Insular había concedido a Rolán una audiencia tan amplia como la celebrada en el caso *606de Nevada por ella invocado y hubiera resultado además que la evidencia practicada tendía a sostener la resolución impug-nada, indudablemente otra hubiera sido nuestra sentencia.
Cita también la demandante el caso de Traer v. State Board of Medical Examiners, 76 N. W. 833, en que se trataba de la cancelación de una licencia concedida a un médico para el ejercicio de su profesión. La Junta Examinadora de Médi-cos notificó al Dr. Traer de los cargos contra él presentados, notificándole que debía comparecer y defenderse. Traer com-pareció a la primera vista por medio de abogado y solicitó su posposición, la cual fue concedida. En la segunda vista que se señaló, no compareció. La Junta, basada en ciertas copias de declaraciones juradas que fueron acompañadas a la querella formulada por cinco médicos del Condado contra el Dr. Traer, le canceló la licencia. No conforme el Dr. Traer con la resolución de la Junta Examinadora, recurrió a los tribunales de justicia y la Corte Suprema de Iowa, al sos-tener la resolución de la Junta Examinadora, entre otras cosas dijo:
“No se nos escapa el hecho de que las declaraciones originales no constituían evidencia admisible en una corte de justicia que hubieran podido presentarse contra la objeción del demandante, pero consti-tuían evidencia competente para algunos fines y tendían a demostrar que el certificado del demandante había sido revocado. Aunque de :acuerdo con la ley él (Traer) tuvo oportunidad de oponerse a que tales declaraciones se usaran en su contra, no lo hizo así. La Junta no actuó sin evidencia, pues adoptando la posición más favorable al demandante, actuó a base de evidencia que de haberse objetado hu-biera sido excluida(Moción de reconsideración de la deman-dante, págs. 25-26.) Bastardillas nuestras.
En el caso de autos, conforme aparece de la petición de injunction, Rolán objetó repetidas veces y en ningún momento renunció el derecho que tenía a que no se presentasen contra él las declaraciones juradas en cuestión. A pesar de su protesta, la Comisión Hípica Insular las admitió. Si la Comi-sión hubiese seguido la norma señalada por la Corte Suprema de Iowa en el caso citado por ella, al oponerse Rolán no *607debió admitir las declaraciones en cuestión y al no admitir-las no hubiese existido evidencia alguna en contra de aquél y en su consecuencia no hubiera dictado la resolución que arbitrariamente dictó.

Por lo expuesto, procede denegar la reconsideración soli-citada.


Nota: Además del Lie. Liego O. Marrero, firma la moción el Lie. C. Ooll y Cuchí.